Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [CN 102,057,371 A], as provided in the IDS, in view of D2 [US 2018/0308124 A1].
Claim 1: A presentation object determining method, comprising:
extracting, by processing circuitry of an apparatus, a feature of an object in an image; [D1, [0030, 0034 and 0038-0057]] D1 teaches the functions of the various elements being provided by the use of at least a processor. D1 further teaches efficiently finding images similar to a query image wherein these images containing the same object by use of feature detection.

determining, by the processing circuitry and according to the feature of the object, a plurality of first feature similarities between the object and a plurality of class nodes in a pre-constructed search, each of the plurality of class nodes being associated with at least one leaf node, and each of the plurality of class nodes and the at least one leaf node associated with the respective class node being associated with one of a plurality of presentation objects; [D1, [0030, 0034 and 0038-0056]] D1 teaches the functions of the various elements being provided by the use of at least a processor. Further, D1 teaches restricting a visual similarity search of images within certain classes or categories so that similarity computation is greatly reduced; in step 202, building a classification-search tree, in step 204, acquiring a query image.

selecting, by the processing circuitry, a subset of the plurality of class nodes according to the plurality of first feature similarities; [D1, [0030, 0034 and 0038-0056]] D1 teaches the functions of the various elements being provided by the use of at least a processor.

[D1, [0030, 0034 and 0038-0056]] D1 teaches the functions of the various elements being provided by the use of at least a processor. D1 further teaches in step 206, a classifier classifying the query image, in step 208, a sub-classifier classifying the query image until the lowermost level of the tree or a branch of the tree is reached, and in step 210, a searcher performing a similarity search within an image subset of a database.


selecting, by the processing circuitry and from the plurality of presentation objects, a predetermined quantity of presentation objects according to the plurality of first feature similarities and the plurality of second feature similarities. [D1, [0030, 0034 and 0038-0056]] D1 teaches the functions of the various elements being provided by the use of at least a processor. D1 further teaches then a pattern recognition algorithm or function taking the feature vector and outputting one or more class labels with optional confidence scores, representing one or more certain image categories; and after the bottom level of the tree is reached, determining a similarity score for each image from a list of categories and then selecting an image with the maximum similarity score as an image of interest.

D1 teaches the limitations as described above, however, does not explicitly describe the second feature similarities, however, the claim limitations are taught as follows: [D2, See claim 3] D2 teaches the second feature information being determined and a comparison being done while identifying the leaf node that indicates a predication wherein the output is based upon the prediction. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the extraction, determination, selection, calculation is made, further with the teachings of D2, wherein the selection is made with respect to the first similarity and expanded with regards to the second similarity. One skilled in the art would have been motivated to modify D2 in this manner in order to explicitly define the second similarity instead of that of D1 wherein the prior art described the classification of each level until the end is reached. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The method according to claim 1, wherein the pre-constructed search tree represents a presentation object set including the plurality of presentation objects, and each of the plurality of class nodes represents a class of presentation objects. [D1, [0061]] D1 teaches the classification of the objects in to two subsets. [D2, See claim 3] D2 teaches the second feature information being determined and a comparison being done while identifying the leaf node that indicates a predication wherein the output is based upon the prediction.

Claim 4: The method according to claim 1, wherein a number of the plurality of calculated second feature similarities is limited to a target quantity. [D1, [0030, 0034 and 0038-0057]] D1 teaches the limitations of the search for images of interest to particular subset which are reduced. Further, as described in claim 1, D2 teaches the second feature similarity determination.

Claim 5: The method according to claim 1, wherein all of the second feature similarities between the plurality of leaf nodes associated with one of the subset of the plurality of class nodes and the object are calculated before the plurality of second feature similarities between the plurality of leaf nodes associated with another one of  [D1, [0030, 0034 and 0038-0056]] D1 further the analyzation of each level; and after the bottom level of the tree is reached, determining a similarity score for each image from a list of categories and then selecting an image with the maximum similarity score as an image of interest.

Claim 8 and 15 is rejected for similar reasons as to those described in claim 1.

Claim 9 and 16 is rejected for similar reasons as to those described in claim 2.

Claim 11 and 18 is rejected for similar reasons as to those described in claim 4.

Claims 12 and 19 is rejected for similar reasons as to those described in claim 5.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claims 3, 6, 7, 10, 13, 14, 17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661